Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1,2, and 4-18
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 9, 11, 12, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (WO 2010/085874A1, hereinafter “Bates”).

Regarding claim 1, Bates teaches a method comprising: obtaining a machine learning model trained with a plurality of training documents generated from a plurality of text collections (Para 00104: “Where MWinnow is used alone (i.e. Mwinnow is given a weighting of 1.0), we train in advance an MWinnow classifier for each article by treating this article as the class attribute and all other articles as the input attributes. When the online behaviours (i.e., article ratings) of a new user are observed, his/her rating for any unrated article can be predicted using the corresponding classifier ” Machine learning model is generated using existing articles (or text documents, which serves as training documents) in advance to predict rating of an unrated article.)
receiving, after generating a list of topic vectors for the plurality of text collections with the machine learning model, an additional text collection (Para 00119: “The recommendation module 320 will insert a proportion of new articles randomly into the stream of articles being recommended, to encourage rankings for these new articles.” After being recommended the existing articles, recommendation module receives additional or new articles to perform ranking of new articles. During the recommendation process, the article is labelled (in other words topic vector is generated) using machine learning model as can be seen in para 0087: “Once a document has been labelled as a non-article, it would not be presented in response to a query given to a search engine, or would not be presented by a recommendation engine… applying the machine learning model to the new document to produce a label of article or non-article”)
generating an additional topic vector, with the machine learning model, for the additional text collection without training the machine learning model with the additional text collection (Para 00119: “The recommendation module 320 will insert a proportion of new articles randomly into the stream of articles being recommended, to encourage rankings for these new articles.” Recommendation module insert new articles for which topic vector (or labels) will be generated. Machine learning model was not trained on this new article before predicting or generating the label. Model will be trained or updated with this new data after getting a prediction output from the model as mentioned in Para 00102 as: “Given an instance as the input, the update component will output a predicted class label. We need to train the learner after we get the true label.”)
updating the list of topic vectors with a plurality of additional topic vectors that includes the additional topic vector (Fig. 9 shows classifier is updated with new observation or data. Also Para 0018 mentions initial list is updated once new article is recommended or added as: “refreshing the initial list of articles with said at least one new recommended article to produce a refreshed list; and providing the user with the refreshed list by displaying the refreshed on the computer display device”)
generating a first topic vector, with the machine learning model, for a first text collection generated in response to user interaction (In Bates, user provides input for desired articles. A list of articles (labels belonging to desired articles) are presented to the user. This is an initial list of first text collection generated in response to user input as explained in Para 0059:“(a) labelling articles as belonging to one or more groups (step 480, not shown); (b) receiving input from the user by receiving or monitoring input from input devices, regarding the group of articles desired to be seen by the user (step 482, not shown); and, (c) providing the user with a list of articles (or updates to the list) selected only from articles labelled as belonging to the desired group (step 494, not shown) by displaying the initial list on a computer display device.” Labels are generated using machine learning model as mentioned in Para 0087 as: “…(a) applying the machine learning model to the new document to produce a label of article or non-article”) 
the first text collection comprising a string generated in response to the user interaction (Page 42 Para 1: “generating in a microprocessor at least one new recommended article from a list of possible articles, based on the input received from the user; refreshing the initial list of articles with said at least one new recommended article to produce a refreshed list; and providing the user with the refreshed list by displaying the refreshed on the computer display device.” A list of articles (Text collection) is displayed into the computer screen in response to the user input. Regarding user interface and search string para 0048 mentions: “[0048] The set of controls 220 may also comprise the following additional controls (not shown) and many of these elements are also suitable for the article widget user interface 100: (a) category navigator: using a category navigator widget, the user can navigate a category tree to select one, or multiple categories. Only the recommended articles in the selected categories would be displayed; (b) search bar: the user can input keywords to search articles from the database. Only the article hits arising from the search would be displayed.” User interface includes search bar where user can perform search and relevant article will be displayed. This tells a search string and relevant article is displayed when user provides his/her input.)
matching the first topic vector to the additional topic vector (Para 0068: “For user or article clustering (i.e. determining an initial evaluation amongst users or articles, the most similar users or articles may be clustered together by clustering module of UDAM 30. To facilitate clustering (i.e. to determine similarity), in a preferred embodiment the k-means algorithm is employed." Para 0091: “Given a new instance x ...” When new instance (new document) is available a distance similarity algorithm is used to find the similarity between new and other articles.”)
presenting a link corresponding to the additional text collection in response to matching the first topic vector to the additional topic vector (Para 0086: “... and the content approach may further determine that “Article 5” is similar to “Article 1”. Articles 1 and 5 would be marked to be recommended to the user or added to a list to be recommended to the user or immediately recommended to the user.” After similarity is determined, the article is recommended.).

Regarding claim 4, Bates teaches the method of claim 1.
Bates also teaches further comprising: updating the plurality of training documents to include the additional text collection to form an updated plurality of training documents (Para 00102: “Given an instance as the input, the update component will output a predicted class label. We need to train the learner after we get the true label.” Once the class of a new input instance has been predicted by the model, new data is included in the model to further tran it.).

Regarding claim 5, Bates teaches the method of claim 4.
Bates also teaches further comprising: training the machine learning model with the updated plurality of training documents to form an updated machine learning model (Para 00101 and 00102: “Online learning schemes are very easy to implement. FIG. 8 illustrates the design architecture of the MWinnow scheme. It consists of two main components: a component used to make predictions and a component used to update the model. Given an instance as the input, the update component will output a predicted class label. We need to train the learner after we get the true label…If the predicted label is different from the true label, the component will update the weight vectors.”)

Regarding claim 6, Bates teaches the method of claim 5.
Bates also teaches updating the list of topic vectors using the updated machine learning model to form an updated list of topic vectors (Para 0018: “…refreshing the initial list of articles with said at least one new recommended article to produce a refreshed list…” Para 0087: “…(a) receiving a new document; (a) applying the machine learning model to the new document to produce a label of article or non-article; and, (b) associating the produced label with the new document…” Steps listed in Para 0058 will repeat which says: “…(a) storing in a database a list of articles (step 480, not shown); and, (b) refreshing the list of articles presented to a user with information of one article from the list of stored articles (step 482, not shown)…” In Bates, articles in the list are refreshed when new article get added or a user interaction is received.).

Regarding claims 9, Bates teaches a memory coupled to a processor; a machine learning service that executes on the processor, uses the memory, and is configured for (Para 0020: “In another aspect of the invention, a computer program product is provided comprising: a memory having computer readable code embodied therein, for execution by a CPU for recommending documents.” Para 0033: “For example, a module may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer.”).
Other limitations are substantially similar to claim 1 and are rejected in the same manner, the same art, and reasoning applying. 

Regarding claims 11-13, they are substantially similar to claims 4-6 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claims 16, Bates teaches A non-transitory computer readable medium comprising computer readable program code for (Para 0020: “In another aspect of the invention, a computer program product is provided comprising: a memory having computer readable code embodied therein, for execution by a CPU for recommending documents, said code comprising: code means for providing a user with an initial list of articles by displaying the initial list on a computer display device.”).


Regarding claim 18, it is substantially similar to claim 4, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claims 19, it is similar to claims 5 and 6 and is rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7, 8, 10, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (WO 2010/085874A1) in view of Jung et al. (“Click data as implicit relevance feedback in web search.” hereinafter “Jung”).

Regarding claim 2, Bates teaches the method of claim 1.
Bates also teaches further comprising: generating, before receiving the additional text collection, the list of topic vectors for the plurality of text collections by applying the machine (Para 0085: “In a preferred embodiment, a machine learning or statistical approach is used to create a model suggesting that the keywords of one article, for example, Article 1 are similar to the keywords another article, Article 5.” Para 0059: “A further embodiment of the present invention has the further following steps (in addition to those set out in steps 410-450, above): (a) labelling articles as belonging to one or more groups (step 480, not shown).” Para 0060: “The group could include: (a) the category of article (as selected by category filter 220a, shown in FIG. 2).” Machine learning models can label articles as belonging to one of the groups or category.)
wherein the plurality of text collections includes an article identified by the link (Para 0061: “…essentially behavior data, which are collected through the user interface, the most important of which are keyboard inputs and mouse clicks; also, the time that the user spent in each article, and the text appears in each clicked link.” Article is associated with a link which a user can link which can be stored as behavior data.).
Bates does not explicitly teach wherein the first text collection includes a first string that includes a search phrase, wherein the search phrase was entered by a user of the system, wherein the plurality of text collections includes a second text collection that includes a second string, wherein the second string includes the search phrase and an article title, wherein the article title is from the article associated with the link, which has been clicked in response to receiving search results and has been clicked during a user session that includes a series of search activities and click activities by the user that were not interrupted by a break.
Jung, however, teaches wherein the first text collection includes a first string that includes a search phrase (Page 800: Table 3 shows first search string in the form of query.) (Section 7 Para 3: “In this example, we have a descriptive user query.” Query in table 3 as mentioned above was a user query.)
wherein the plurality of text collections includes a second text collection that includes a second string (Page 801: Table 3 shows second search string in the form of query, the table also shows text documents related to this query.)
wherein the second string includes the search phrase and an article title (Page 801: Table 3 shows second search string in the form of query and article title associated to this query.)
wherein the article title is from the article associated with the link, which has been clicked in response to receiving search results and has been clicked during a user session that includes a series of search activities (Section 3.3 Para 1: “Once users submit queries to the system, their activity is tracked. When users click on a document from the search results list, that document is displayed within a frame controlled by SERF in the web browser.” Document is displayed to the user based on his/her click to the document link in response to the search results. User click was performed during user search activities.) and click activities by the user that were not interrupted by a break (Section 5 Para 1: “Our hypothesis is that we can collect substantially more and better relevance feedback information by including the clicks that occurred after the user had followed a link from the search results pages.” Also table 1 contains subset of user clicks data for their search for same search session. This infers that click activities by user includes clicks that were performed just after getting search results before starting a new search.).
(Jung, Section 9 Last Para).

Regarding claim 3, Bates and Jung teach the method of claim 2.
Bates also teaches wherein the break is a timespan of at least 30 minutes (Para 00116: “An article based technique for generating recommendations may make use of co-visitation instances, where covisitation is defined as an event in which two articles (stories) are clicked by the same user within a certain time interval (typically set to a few hours).”).

Regarding claim 7, Bates teaches the method of claim 1.
Bates does not explicitly teach further comprising: receiving a second topic vector based on the first text collection; and matching the second topic vector to a second text collection that is different from the first text collection.
Jung, however, teaches further comprising: receiving a second topic vector based on the first text collection (Section 2.2 Para 2: “The I-SPY project (Smyth et al., 2005, 2003) re-ranked results based on the selection history of previous searchers and claimed that this approach improves search performance.” Section 2.3 Para 2: “Relevance feedback from one user indicates that a document is considered relevant for their current need. If that user’s information need can be matched to others’ information needs, then the relevance feedback can help improve the others’ search results.” The search results on second query or second topic vector can be based on the user interaction on the first text collection or results presented if second and first query relates to the same/similar topic or subject.)
matching the second topic vector to a second text collection that is different from the first text collection (Section 7 Para 4: “It is more challenging to determine how to assess strict relevance for queries that had few keywords or were very non-specific as to the information need…page of transit/parking services.” In this para, text collection is identified to match the second topic vector extracted from the query. The second query uses single word “parking”. This word is used to match text collection with topic vector (topic vector in this case relates to parking) to identify relevant documents or website.).
Same motivation to combine the teaching of Bates and Jung as claim 2.

Regarding claim 8, Bates and Jung teach the method of claim 7.
Jung also teaches presenting a subsequent link to the second text collection wherein the subsequent link is different from the link corresponding to the additional text collection (Section 7 Last Para: “In the parking example, the most…has a link to go the home page of transit/parking services.” In response to subsequent (or second) query, strictly relevant text collection or webpage is identified and link is provided to the user. The analysis performed is based on the second query, so strictly relevant document is found to be different than the ones found in the previous query. Support to this claim is found in Spec Para 0070 which tells: “In Step (228), a subsequent link is presented that is different from the previous link. In one or more embodiments, the previous link corresponds to the text collection matched with the first topic vector and the subsequent link corresponds to a different text collection that is matched with the second topic vector.” Claim is interpreted in the light of this Spec Para.).
Same motivation to combine the teaching of Bates and Jung as claim 2.

Regarding claim 10, it is substantially similar to claim 2 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claims 14-15, they are substantially similar to 7-8, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 17, it is substantially similar to claim 2, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claims 20, it is similar to claims 7 and 8, and is rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s Argument: These limitations require generating the first topic vector (for the "first text collection comprising a string generated in response to the user interaction") and the additional topic vector (for the additional text collection) using the same machine learning model. To reject these limitations, the Action cites to Bates paragraphs [0055], [0087], [0059], and [00100]… When the citations above are considered as a whole, Bates collects user data and 

Examiner’s response: Bates teaches generating the labels (or creating the topic vector) for the first text collection as stated in Para 0059: “providing the user with a list of articles (or updates to the list) selected only from articles labelled as belonging to the desired group (step 494, not shown) by displaying the initial list on a computer display device”
And also the additional topic vector (for the additional text collection) using the same machine learning model as stated in Para 0056 as: “(a) storing in a database a ranked list of next articles to be provided to the user (step 460, not shown); and, (b) refreshing the list of articles with information about the top-ranked next article to the user when an article on the originally presented list has been dismissed (step 470, not shown).” The para shows that system presents additional articles to the user. The recommender systems is driven by a classifier or machine learning model as stated in Para 0087: “Once a document has been labelled as a non-article, it would not be presented in response to a query given to a search engine, or would not be presented by a recommendation engine. It may be desirable to label a document as an article or non-article in accordance with the following steps: (a) receiving a new document; (a) applying the machine learning model to the new document to produce a label of article or non-article; and, (b) associating the produced label with the new document.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
01/20/2022
/BRIAN M SMITH/Primary Examiner, Art Unit 2122